United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, HUNTING PARK
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-711
Issued: November 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2009 appellant, through counsel, filed a timely appeal from a
September 18, 2008 merit decision of the Office of Workers’ Compensation Programs regarding
a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment to his
right lower extremity, for which he received a schedule award.
On appeal, appellant’s representative contends that appellant has greater impairment.
FACTUAL HISTORY
On December 16, 1995 appellant, then a 31-year-old letter carrier, slipped while getting
into his vehicle while collecting mail. Two days later he experienced right knee pain, swelling
and locking. The Office accepted the claim for a sprained right knee. On March 15, 1996
appellant underwent an authorized right knee arthroscopy for a Grade 2 medial meniscus tear

with synovitis. He returned to light duty, working six hours a day, on June 17, 1996. Appellant
started working eight hours a day on August 9, 1996.
On July 21, 2008 appellant filed a claim for a schedule award (Form CA-7). In a May 8,
2008 medical report, Dr. David Weiss, an osteopath, stated that appellant sustained a workrelated injury to his right knee in 1989 and a subsequent right knee injury in 1995 after slipping
and falling at work. He noted appellant’s complaints of right knee pain and stiffness, which was
constant and daily. Appellant also complained of swelling and episodes of instability and that a
change in weather exacerbated his pain. He reported that he could stand comfortably for 30
minutes but that he could no longer perform kneeling or squatting or any recreational activities.
Appellant also noted that prolonged driving exacerbated his pain. Physical examination of the
right knee revealed well-healed portal arthroscopy scars with no gross effusion. Range of
motion from flexion-extension was 0 to 120 out of 140 degrees. Patellofemoral compression
produced marked crepitus and pain. Patellar apprehension and inhibition signs produced pain.
Dr. Weiss noted tenderness along the undersurface of the medial patellar facet, over the medial
joint line and the medial femoral condoyle and crepitus involving the medial joint compartment.
Knee joint circumference measured 42.5 centimeters on the right and 42 centimeters on the left.
Gastrocnemius circumference measured 42 centimeters on both the right and left. Quadriceps
circumference 10 centimeters above the patella measured 52.5 centimeters on the right and 53
centimeters on the left. Using muscle strength testing, Dr. Weiss graded gastrocnemius at five of
five on the right and graded quadriceps four of five on the right. He noted that appellant
ambulated with the use of an open patellar brace for physiologic support and exhibited a
noticeable right lower extremity limp. Dr. Weiss diagnosed post-traumatic internal derangement
with a Grade 2 tear of the medial meniscus, post-traumatic synovitis, attenuated anterior cruciate
ligament and post-traumatic chondromalacia patella to the right knee. He also diagnosed
aggravation of a preexisting 1989 service-related injury, status post arthroscopic surgery and
degenerative joint disease of the right knee. Dr. Weiss opined that appellant sustained 12 percent
impairment due to a grade of 4 of 5 in motor strength deficit of the right quadriceps in
accordance with Table 17-8, on page 532 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, fifth edition.1 He added three percent impairment for pain
citing to Figure 18-1 on page 574, for a total 15 percent right lower extremity impairment.
Dr. Weiss noted that the 1995 work injury was the competent producing factor of appellant’s
subjective and objective findings.
On July 31, 2008 the Office forwarded appellant’s record, together with a statement of
accepted facts and a copy of the medical report from Dr. Weiss, to an Office medical adviser for
an evaluation of permanent impairment.
In an August 10, 2008 medical report, Dr. Arnold T. Berman, a Board-certified
orthopedic surgeon, found that appellant sustained two percent permanent impairment of the
right lower extremity with a maximum medical improvement date of May 8, 2008. He disagreed
with Dr. Weiss’ finding of 12 percent permanent impairment based on quadriceps weakness.
Dr. Berman cited to page 531 of the A.M.A., Guides, which states that for manual muscle testing
to be valid, it should be concordant with other pathologic signs and medical evidence as the
1

A.M.A., Guides (5th ed. 2001).

2

testing depends on the examinee’s cooperation and is subject to his conscious or unconscious
control. He noted that the quadriceps circumference only reflected a difference of .5 centimeters,
the difference between 52.5 and 53 centimeters, which was not significant and within the margin
of error representing one percent. Dr. Berman also opined that appellant’s continuing to work as
a mail clerk on a full-time basis indicated normal usage and no evidence of weakness.
Additionally, he stated that there was no significant pathology to indicate an expectation of
weakness as there was only a superficial tear of the posterior horn of the medial meniscus and
fraying of no more than 20 percent of the anterior cruciate ligament. Dr. Berman opined that an
impairment rating on the basis of motor strength deficit of the quadriceps was not recommended.
Further, he noted that the pain-related impairment rating was not appropriate. Dr. Berman found
that appellant’s clinical presentation did not apply to the three categories on page 570 of the
A.M.A., Guides where a pain-related impairment was recommended. Although appellant had
some underlying osteoarthritic condition that could represent a cause of ongoing discomfort,
however, this was not an accepted condition. Dr. Berman calculated that appellant sustained two
percent right lower extremity impairment due to a partial medial menisectomy according to
Table 17-33 on page 546 of the A.M.A., Guides. He noted that the difference of appellant’s knee
joint circumference was .5 centimeters, which equaled zero percent impairment according to
Table 17-6 on page 530. Dr. Berman stated that this underscored his previous findings related to
strength and atrophy.
By decision dated September 18, 2008, the Office granted appellant a schedule award for
a two percent permanent impairment of the right lower extremity with a maximum medical
improvement date of May 8, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or the loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law to all
claimants, good administrative practice necessitates the use of a single set of tables so that there
may be uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.4
ANALYSIS
The Office accepted that appellant sustained a right knee sprain as a result of the
December 16, 1995 work-related fall. It also authorized a right knee arthroscopy, which
appellant underwent on June 17, 1996. The issue is whether appellant sustained greater than two

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

3

percent permanent impairment to the right lower extremity causally related to his employment
injury.
In support of his claim for a schedule award, appellant submitted a May 8, 2008 medical
report from Dr. Weiss who opined that appellant sustained 15 percent permanent impairment to
the right lower extremity. Dr. Weiss determined that appellant sustained 12 percent impairment
for motor strength deficit of grade 4 of 5 the right quadriceps in accordance with Table 17-8, on
page 532 of the A.M.A., Guides.5 Further, he added three percent impairment for pain, citing
Figure 18-1 on page 574.6
The Board finds that Dr. Weiss did not properly utilize the A.M.A., Guides in rating
appellant’s permanent impairment to his right lower extremity. Dr. Weiss based his
determination of 12 percent impairment on manual muscle testing resulting in lower extremity
weakness. However, in section 17.2e, the A.M.A., Guides state that, for manual muscle testing
to be valid, the results should be concordant with other observable pathologic signs and medical
evidence.7 Further, it provides that, if measurements are made by one examiner, they should be
consistent on different occasions.8 The A.M.A., Guides also state that candidates whose
performance is inhibited by pain are not good candidates for manual muscle testing and that
other evaluation methods should be considered.9 Dr. Weiss did not support his use of the manual
muscle test results with other observable pathologic signs and medical evidence, nor did he
establish that he had performed the tests with consistent results on different occasions.
Moreover, he reported appellant’s pain involving his right knee as 6 out of 10, which would
inhibit appellant’s performance during the test. In accordance with the A.M.A., Guides,
appellant’s permanent impairment should be rated based on other evaluation methods.10
With regard to Dr. Weiss’ addition of three percent impairment for pain under Chapter
18, the A.M.A., Guides provides that impairment ratings include allowances for pain that
individuals typically experience when they suffer from various injuries or diseases. As such,
examiners should not use Chapter 18 for any condition that can be adequately rated on the basis
of the rating systems given in other chapters of the A.M.A., Guides.11 Dr. Weiss did not explain
why appellant’s impairment could not be adequately calculated using Chapter 17, addressing

5

A.M.A., Guides 532.

6

Id. at 574.

7

Id. at 531.

8

Id.

9

Id.

10

See R.H., 59 ECAB ___ (Docket No. 07-2286, issued September 19, 2008).

11

Supra note 5 at 570-71.

4

lower extremity impairments.12 Thus, he did not justify the addition of three percent impairment
for pain.13
In an August 10, 2008 medical report, Dr. Berman, the Office medical adviser, disagreed
with Dr. Weiss’ impairment rating. He calculated a rating of two percent permanent impairment
due to the partial medial menisectomy, in accordance with Table 17-33 on page 546 of the
A.M.A., Guides.14 Where an attending physician incorrectly applies the A.M.A., Guides in
calculating permanent impairment, the Office may follow the advice and rating of its medical
adviser where he has properly utilized the A.M.A., Guides.15 The Board finds that Dr. Berman
properly applied the A.M.A., Guides in calculating appellant’s permanent impairment rating at
two percent. Thus, his report constitutes the weight of the medical evidence16 and establishes
that appellant has no more than a two percent permanent impairment of his right lower extremity,
for which he received a schedule award.
CONCLUSION
The Board finds that appellant did not establish that he sustained greater than two percent
permanent impairment to his lower extremity, for which he received a schedule award.

12

Further, the cross-usage chart at Table 17-2, page 526, precludes combining muscle strength impairment with

pain.
13

See Frantz Ghassan, 57 ECAB 349 (2006).

14

Supra note 5 at 546.

15

See Laura Heyen, 57 ECAB 435 (2006).

16

See Linda Beale, 57 ECAB 429 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

